Case 9:19-cv-80812-RLR Document 1 Entered on FLSD Docket 06/20/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                             CASE NO:

 ANTONIO COLEMAN,

         Plaintiff,

         v.

 EWPB LLC, and
 MICHAEL TOMKOVICH, individually,

         Defendant.
                                       /

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, ANTONIO COLEMAN (“Plaintiff”), files the following Complaint and Demand

 for Jury Trial against Defendants, EWPB LLC (“EWPB” or “EMPERORS”), and MICHAEL

 TOMKOVICH (“TOMKOVICH”) (collectively referred to hereinafter as “Defendants”), and

 alleges as follows:

                                           INTRODUCTION

    1.   Defendants unlawfully deprived Plaintiff of overtime compensation during the course of

         this employment. This is an action arising under the Fair Labor Standards Act (“FLSA”)

         pursuant to 29 U.S.C. §§ 201–216, to recover all wages owed to Plaintiff, during the course

         of his employment.

                              PARTIES, JURISDICTION & VENUE

    2. During all times material hereto, Plaintiff was a resident of the Southern District of Florida,

         over the age of 18 years, and otherwise sui juris.
Case 9:19-cv-80812-RLR Document 1 Entered on FLSD Docket 06/20/2019 Page 2 of 8



    3. During all times material hereto, Defendant, EWPB, was a Florida limited liability

       company located and transacting business within Palm Beach County, Florida, within the

       jurisdiction of this Honorable Court. EWPB operates its principal location at 8340

       Resource Road, Riviera Beach, Florida 33404.

    4. During all times material hereto, Defendant, TOMKOVICH, was and is a resident of the

       State of Florida and was managing member, owner, registered agent, and operator of

       EMPERORS within Palm Beach County, Florida. On information and belief, Defendant,

       TOMKOVICH is the highest-ranking manager of a chain of adult entertainment clubs

       throughout the State of Florida, including EMPERORS.

    5. During all times material hereto, Defendant, TOMKOVICH, was over the age of 18 years,

       and was vested with ultimate control and decision-making authority over the hiring, firing,

       and pay practices for Defendant, EMPERORS, during the relevant time period.

    6. Defendant, EMPERORS was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

       during all times pertinent to the allegations herein, and employed at least fifteen (15)

       employees during the relevant time period.

    7. Defendant, TOMKOVICH, was also Plaintiff’s employer, as defined by 29 U.S.C. §

       203(d), during all times pertinent to the allegations herein.

    8. All acts and omissions giving rise to this dispute took place within Palm Beach County,

       Florida.

    9. Defendant, EMPERORS is headquartered and regularly transacts business in Palm Beach

       County, Florida, and TOMKOVICH regularly transacts business in Palm Beach County,

       Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant

       to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.
Case 9:19-cv-80812-RLR Document 1 Entered on FLSD Docket 06/20/2019 Page 3 of 8



    10. Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b) and

       28 U.S.C. § 1391(b).

    11. This Honorable Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331, 28 §

       U.S.C. 1343, 28 U.S.C. § 1367.

    12. A substantial part of the acts complained of herein occurred primarily in the Southern

       District of Florida. Venue is therefore proper in this judicial district pursuant to 28 U.S.C.

       § 1391(b)-(c).

                                 GENERAL ALLEGATIONS

    13. During all times material hereto, Defendants, EMPERORS, owned, controlled, and/or

       operated Emperor’s Gentlemen’s Club located at 8340 Resource Road, Riviera Beach,

       Florida 33404.

    14. Defendant, TOMKOVICH, maintains control over the operations, hiring, firing, and

       payroll policies and practices of EMPERORS.

    15. In January 2017, Plaintiff was hired by Defendant, TOMKOVICH, to work as a chef for

       EMPERORS, and TOMKOVICH at Emperor’s Gentlemen’s Club in Palm Beach County,

       Florida.

    16. During Plaintiff’s employment, the Defendants compensated Plaintiff at the rate of one

       hundred forty dollars ($140.00) per day regardless of the number of hours worked by

       Plaintiff.

    17. Defendant, EMPERORS, is not exempt from FLSA coverage.

    18. Defendant, EMPERORS, is covered under the FLSA through enterprise coverage, as

       EMPERORS was engaged in interstate commerce during all pertinent times in which

       Plaintiff was employed.      More specifically, EMPERORS was engaged in interstate
Case 9:19-cv-80812-RLR Document 1 Entered on FLSD Docket 06/20/2019 Page 4 of 8



       commerce by virtue of the fact that its business activities involved those to which the FLSA

       applies. Defendant, EMPERORS’ business and Plaintiffs’ work for EMPERORS’ affected

       interstate commerce because the materials and goods that Plaintiff used on a constant

       and/or continuous basis moved through interstate commerce prior to or subsequent to

       Plaintiff’s use of the same.

    19. During his employment with Defendant, EMPERORS, Plaintiff, and all other similarly

       situated employees, handled and worked with various goods and/or materials that have

       moved through interstate commerce, including, but not limited to: telephones, pens,

       notepads, computers, cellular telephones, order forms, other office related items, various

       types of steaks, potatoes, taco shells, ground beef, chicken breasts, pinto beans, black

       beans, guacamole, sour cream, lettuce, peppers, onions, ketchup, hot sauce, and other

       various food items and cooking ware.

    20. Defendant, EMPERORS, also regularly employed two (2) or more employees for the

       relevant time period, who handled goods or materials similar to those goods and materials

       handled by Plaintiff, or used the instrumentalities of interstate commerce, or the mails, thus

       making Defendant, EMPERORS’ business an enterprise covered by the FLSA.

    21. Upon information and belief, Defendant, EMPERORS, grossed or did business in excess

       of $500,000.00 during the years of 2016, 2017, 2018, and is expected to gross in excess of

       $500,000.00 in 2019.

    22. During all material times hereto, Plaintiff, and all others similarly situated, was a non-

       exempt employee of Defendants, EMPERORS, and TOMKOVICH, within the meaning of

       the FLSA.
Case 9:19-cv-80812-RLR Document 1 Entered on FLSD Docket 06/20/2019 Page 5 of 8



    23. Plaintiff worked as a non-exempt employee for Defendants, EMPERORS, and

       TOMKOVICH from January 23, 2017 until August 16, 2017.

    24. During all time periods hereto, Defendant, TOMKOVICH, maintained control over the

       day-to-day operations of EMPERORS, including the payroll, hiring, firing, and scheduling

       duties.

    25. Defendant, TOMKOVICH, was the managing member of Defendants, EMPERORS, and

       controlled the companies’ payroll practices, and was vested with ultimate decision-making

       authority for Defendant, EMPERORS.

                       FLSA Violations During Plaintiff’s Employment

    26. During Plaintiff’s employment, the Defendants, EMPERORS, and TOMKOVICH,

       assigned Plaintiff to work multiple workweeks in which Defendants failed and refused to

       compensate Plaintiff in accordance with federal law.

    27. Defendants regularly assigned Plaintiff’s schedule, controlled the scope of work Plaintiff

       was to perform, instructed Plaintiff specifically what to do, and specifically instructed

       Plaintiff when he had to arrive and when he could leave.

    28. From January 23, 2017 through August 16, 2017 Plaintiff worked an average of sixty (60)

       to seventy (70) hours per week.

    29. Defendants compensated Plaintiff one hundred forty dollars ($140.00) per day regardless

       of the number of hours Plaintiff worked.

    30. During the Plaintiff’s employment period, there are approximately twenty-nine (29) weeks

       in which Plaintiff was not properly compensated.

    31. Defendants failed to compensate Plaintiff at the rate of time-and-a-half his regular hourly

       rate for the work her performed in excess of forty (40) hours per week.
Case 9:19-cv-80812-RLR Document 1 Entered on FLSD Docket 06/20/2019 Page 6 of 8



    32. Plaintiff is entitled recover half-time for all of the hours he worked over forty (40) in any

       given workweek.

    33. Defendants failed to properly compensate Plaintiff in these workweeks notwithstanding

       that Plaintiff performed work for the benefit of all Defendants.

    34. Defendants’ actions were intentional and/or willful and Plaintiff is therefore entitled to an

       additional amount of liquidated (double) damages for overtime wages owed.

    35. During Plaintiff’s employment, the Defendants also failed to maintain adequate and

       contemporaneous time records as required by the FLSA.

    36. Defendants were either recklessly indifferent as to the overtime requirements under federal

       law, or, in the alternative, intentionally violated federal law so that the Defendants could

       avoid having to pay Plaintiff his lawful (and hard-earned) wages.

    37. Based upon Defendants’ intentional and/or willful violations of the FLSA, the three (3)

       year statute of limitations applies instead of the two (2) year statute of limitations.

    COUNT I – FEDERAL OVERTIME WAGE LAW VIOLATIONS – 29 U.S.C. § 207
                          (against All Defendants)

    38. Plaintiff re-avers and re-alleges Paragraphs 1 through 37 above, as though fully set forth

       herein.

    39. Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b).

    40. Plaintiff is entitled to: (i) federal overtime wages; and (ii) liquidated damages pursuant to

       the FLSA.

    41. Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

       and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

    WHEREFORE, Plaintiff, ANTONIO COLEMAN, demands judgment against Defendants,

 EWPB, LLC, and MICHAEL TOMKOVICH, individually, and respectfully requests that he be
Case 9:19-cv-80812-RLR Document 1 Entered on FLSD Docket 06/20/2019 Page 7 of 8



 awarded the following relief: (a) unliquidated damages to be paid by the Defendants jointly and

 severally; (b) liquidated damages to be paid by the Defendants jointly and severally; (c) reasonable

 attorney’s fees and costs to be paid by the Defendants jointly and severally; and any and all such

 further relief as may be deemed just and reasonable under the circumstances.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, ANTONIO COLEMAN, hereby requests and demands a trial by jury on all

 appropriate claims set forth within this Complaint.

        Dated this 20th of June, 2019.

                                                       Respectfully Submitted,

                                                       USA EMPLOYMENT LAWYERS -
                                                       JORDAN RICHARDS, PLLC
                                                       805 E. Broward Blvd. Suite 301
                                                       Fort Lauderdale, Florida 33301
                                                       (954) 871-0050
                                                       Counsel for Plaintiff

                                                       By: /s/ Jordan Richards
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372
                                                       MELISSA SCOTT, ESQUIRE
                                                       Florida Bar No. 1010123
                                                       jordan@jordanrichardspllc.com
                                                       melissa@jordanrichardspllc.com
                                                       jake@jordanrichardspllc.com
                                                       stephanie@jordanrichardspllc.com
                                                       mike@usaemploymentlawyers.com
Case 9:19-cv-80812-RLR Document 1 Entered on FLSD Docket 06/20/2019 Page 8 of 8



                             CERTIFICATE OF SERVICE

       I HERE CERTIFY that the foregoing document was filed via CM/ECF on June 20, 2019.

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372


                                    SERVICE LIST:
